1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     SHAWN M. THOMSON,                                   Case No. 3:18-cv-00051-RCJ-WGC
4                                             Plaintiff                     ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                                         Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff seeks an extension of time to file his first amended complaint until
11
     March 29, 2019. (ECF No. 5 at 1). The Court grants the motion for extension of time.
12
     Plaintiff shall file his first amended complaint on or before Friday, March 29, 2019. If
13
     Plaintiff fails to file a timely first amended complaint, this action shall proceed on the First
14
     Amendment retaliation claim against Defendants Dzurenda, Baker, and Carpentar only.
15
     (See ECF No. 3 at 7-8).
16
     II.    CONCLUSION
17
            For the foregoing reasons, it is ordered that the motion for extension of time
18
     (ECF No. 5) is granted.
19
            It is further ordered that Plaintiff shall file his first amended complaint on or before
20
     Friday, March 29, 2019.
21
            It is further ordered that, if Plaintiff fails to timely file his first amended complaint,
22
     this action shall proceed immediately on the First Amendment retaliation claim against
23
     Defendants Dzurenda, Baker, and Carpentar only.
24
            DATED: February 14, 2019.
25
26
                                                 UNITED STATES MAGISTRATE JUDGE
27
28
